PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/336,723
Filing Date: 26 Mar 2019
Appellant(s): LG Chem, Ltd.



__________________
Kelly Y. Hwang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 25, 2021.

INTRODUCTION
Claims 1, 4-6, 8 and 10 are involved in the appeal.  Every ground of rejection in the final Office action mailed June 8, 2021, from which the appeal has been taken, is being maintained by the Examiner.  These grounds are set forth below.
GROUNDS OF REJECTION MAINTAINED
Claims 1, 4-6 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Yamaguchi et al (US 2012/0183850) in view of Kim et al (KR 2016-087353, included in the appellant’s IDS, with citations herein to equiv. US 2017/0338468).
Yamaguchi et al teaches a method of preparing a positive electrode mixture for a lithium battery, the method comprising mixing a positive electrode active material powder, a conductive agent, a binder polymer and solvent (abstract; par. 80-81).  The amount of active material powder is up to 99 % of total solid content (par. 39).  The amount of solvent is 10 parts to 120 parts per 100 parts of the active material powder (par. 38).  The resulting total amount of solids in the mixture is about 45-90 % by weight.  The amount of conductive agent is 0.5 to parts per 100 parts active material powder (abstract).  The amount of binder is 0.5 to 10 parts per 100 parts active material powder (abstract).
The active material powder has an average diameter of 0.05-1 µm and a tap density of 0.8-3.0 g/cm3 (abstract).  The binder includes polyvinylidene fluoride (par. 71).  The viscosity of the composition is 1,000-25,000 mPa∙s, which is 1-25 Pa∙s (abstract).
Yamaguchi teaches that the composition is prepared by a two-stage mixing process including a first mixing step in a normal mixer and a second mixing step in a high speed stirrer (par. 80-81).  The preliminarily mixing step of Yamaguchi includes combining the above components (equivalent to the adding/mixing step as claimed) and preliminarily mixing the components in a “normal mixer” (equivalent to the first slurry dispersing step as claimed) (par. 80-81).  Yamaguchi further teaches a second high-speed mixing step (equivalent to the second dispersing step as claimed) (par. 80).  
The mixing device is inherently a dispersion system with a rotating member which applies shear to the dispersion fluid.  The mixing speed and mixing time in each stage of mixing are result effective variables which would have been optimized by a person of ordinary skill in the art.  Migration rate is calculated from the prior art mixing speed and impeller diameter according to the formula in instant claim 1.  Furthermore, the claimed range of migration rate was known in the art as follows: The commercial mixer disclosed in Yamaguchi et al is a DISPERMAT CN10F2 (par. 124); the product information for this mixer shows that the operating speed is 0-11,000 rpm, with a impeller size of 60 mm (see the DISPERMAT CN product sheet).  The corresponding migration rate is calculated to be 0 to 34.5 m/s, which encompasses the claimed range(s) of migration rate.  Therefore, the claimed range(s) of migration rate and mixing time would have been obvious to a person of ordinary skill in the art in view of the prior art.
Yamaguchi et al does not teach that the composition includes a dispersing agent.
However, Kim et al teaches a positive electrode active material composition comprising a dispersing agent (par. 14).  The dispersant functions to improve dispersibility of the components of the positive electrode composition and to control viscosity of the composition (par. 42).  The amount of dispersant is 0.1 to 10 parts by weight per 100 parts of the active material (par. 48).  A person of ordinary skill in the art would have been motivated to combine the dispersant of Kim et al with the method of Yamaguchi et al in order to obtain a positive electrode composition having improved dispersibility and viscosity.
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Yamaguchi et al in view of Kim et al and further in view of Idota et al (US 6,235,427).
Yamaguchi in view Kim teaches a positive electrode composition comprising a conductive agent as described above.  Yamaguchi in view Kim does not teach the size of the conductive agent.
However, Idota et al teaches a positive electrode material comprising a conductive agent such as carbon black having a particle size of 1-15 µm (col. 10, lines 21-47).
Yamaguchi et al teaches a positive electrode composition comprising a conductive agent such as carbon black (par. 68-70). However, Yamaguchi et al is silent regarding the particle size of the conductive agent.  Idota et al teaches a positive electrode material comprising a carbon black conductive agent having a particle size of 1-15 µm (col. 10, lines 21-47).  A person of ordinary skill in the art would have been motivated by design need for particle size to combine the particle size of Idota et al with the method of Yamaguchi in view of Kim in order to obtain a conductive agent having suitable particle size for a positive electrode composition.
RESPONSE TO ARGUMENTS
The appellant argues that the claimed viscosity of 3.8 to 11.3 Pa∙s is not inherent in the cited prior art (Brief, p. 6).  The examiner agrees.  However, the grounds of rejection are that the claimed viscosity is obvious over the cited prior art, because the primary reference Yamaguchi et al teaches a viscosity of 1-25 Pa∙s (abstract).  The prior art range of 1-25 Pa∙s encompasses the claimed range of 3.8 to 11.3 Pa∙s.
The appellant argues that Yamaguchi et al does not teach a solid content of 69-74 wt %.  However, Yamaguchi teaches that the amount of active material powder is up to 99 % of the total solid content, and that the amount of solvent is 10 parts to 120 parts per 100 parts of the active material powder (par. 38-39).  Therefore, the total amount of solids in the mixture is determined by subtraction of the solvent to be approximately 45-90 % by weight.  The claimed solid content of 69-74 % is obvious over the prior art range of 45-90 %.
The appellant argues that the examiner relied on inherency theory to determine the operating speed and impeller diameter of the mixer of Yamaguchi et al (Brief, p. 7).  However, the operating speed of 0-11,000 rpm and the impeller diameter of 60 mm are disclosed in the product data sheet for the DISPERMAT CN10F2 mixer used by Yamaguchi et al.  The migration rate of 0-34.5 m/s is calculated from the mixing speed and impeller diameter according to the mathematical formula in claim 1.  The appellant’s claimed migration rates of 3-6 m/s and 14-27 m/s are obvious over the prior art range of 0-34.5 m/s.  
The appellant argues that the invention provides unexpected benefits, based upon the declaration of Moon il Jae submitted Dec. 18, 2020.  The declaration compares viscosity, transfer time and transfer speed according to the invention to comparative examples 1-4.  However, the comparative examples have no probative value in determining patentability of claims since they do not involve a comparison of appellant’s invention of method of preparing a positive electrode slurry with the closest applied prior art of Yamaguchi et al.  See In re De Blawe, 222 USPQ 191 (Fed. Cir. 1984) and In re Fenn, 208 USPQ 470 (CCPA 1981).  
In particular, comparative example 1 includes only a low speed mixing step, whereas Yamaguchi teaches a low speed mixing step and a high speed mixing step.  Therefore, comparative example 1 does not represent the mixing process taught by Yamaguchi et al.  Comparative examples 2-4 each produce a viscosity which is outside the range of 1-25 Pa∙s taught by Yamaguchi et al.  Therefore, comparative examples 2-4 do not represent the mixing process of Yamaguchi et al.  Since the comparative examples do not represent the teaching of Yamaguchi, they have no probative value for showing an unexpected benefit of the invention over the closest prior art of Yamaguchi et al.  
Even if, arguendo, the comparison had been done between the appellant’s invention and the closest prior art, the claims would not be deemed patentable over the references of record because the asserted unexpected benefit of shorter transfer time (higher transfer speed) is not unexpected.  The data in the declaration show that transfer speed increases as viscosity decreases.  This is an expected result. Viscosity is a measure of resistance to flow of a fluid.  Lower viscosity (by definition) produces higher fluid flow rate.  Higher flow rate is equivalent to higher transfer speed in the appellant’s apparatus.  Therefore, lower viscosity is expected to produce higher fluid transfer speed.
The appellant argues that there is not a reasonable expectation of success in achieving the claimed migration rate.  However, the commercial mixer of Yamaguchi has a mixing speed range of 0-11,000 rpm and an impeller diameter of 60 mm, which corresponds to a migration rate of 0 to 34.5 m/s according to the appellant’s definition of migration rate in claim 1.  A person of ordinary skill in the art would have a reasonable expectation of success of achieving the claimed migration rates simply by setting the mixing speed within the normal operating range of the prior art mixing device.
CONCLUSION
For all of the above reasons, the rejections should be affirmed.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale




Respectfully submitted,
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

Conferees:

/ANGELA C BROWN-PETTIGREW/Supervisory Patent Examiner, Art Unit 1761                                                                                                                                                                                                        

/KAJ K OLSEN/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

Requirement To Pay Appeal Forwarding Fee.
In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.